DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1-9, 13, 15, 18, 19, 21 and 22 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of refuse vehicle for collecting waste, trash, and other material from residences and businesses.  The processing circuit is configured to receive a sample from the sampling elements and determine a presence of a thermal event indicating at least one of a fire or an overheating component which ensures that the operator of the refuse vehicle is efficiently alerted of the thermal event.  The vehicle has a body assembly coupled to a chassis, where the body assembly defines a refuse compartment.  A thermal event monitoring system comprises a sampling element e.g. aspirating smoke detector, to detect a thermal event associated with the vehicle indicating one of a fire or an overheating component and transmit a notification in response to detecting the thermal event. The notification is transmitted to an emergency response team or a fleet management system, where an indication includes a global positioning system (GPS) location of the vehicle. The sampling element includes a resistance temperature detector.  In response to detecting a thermal event, the thermal event monitoring system may generate a navigational route for the refuse vehicle to direct the refuse vehicle to a service location. In some embodiments, the thermal event monitoring system facilitates alerting external systems. For example, in response to detecting a thermal event, the thermal event monitoring system may transmit a GPS location to a fleet management system. As an additional example, the thermal event monitoring system may also transmit a GPS location to an emergency response team.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 1, the best reference found during the process of examination,Crist (US 2016/0023548 A1), discloses a refuse vehicle includes a chassis having an engine, a body assembly defining an internal volume and coupled to the chassis, a tailgate pivotally attached to the body assembly and movable between an open position and a closed position to selectively expose the internal volume of the body assembly, a CNG fuel system including a CNG fuel tank coupled to the tailgate and moveable therewith, the engine configured to be powered by the CNG fuel system, at least one of one a non-structural conduit, a non-structural raceway, and a non-structural channel configured to contain at least one of wiring and a hydraulic line, and an impact mitigation system coupled to the tailgate. The impact mitigation system provides a protected region within which the CNG fuel tank is disposed.
Consider claim 1, another best reference found during the process of examination,Nasr (US 2008/0071438 A1), discloses an electric vehicle is described herein which includes a microprocessor based interface module which is used to control electric motors coupled to drive wheels. The interface module is configured to include a backup communications link to allow an operator to control the vehicle in situations where control information is unavailable over a primary communications network.
Claims 8 and 15 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claims 8 and 15 are patentable over related arts.  Claims 2-7, 21, 22; 8, 9, 13; and 15, 15, 18 & 19 depend from claims 1, 8, and 15, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689